Citation Nr: 1726099	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-21 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine (previously rated as chronic low back pain).

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to a compensable rating for left otitis media.

4.  Entitlement to an earlier effective date for a the grant of total disability evaluation based upon individual employability (TDIU).


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney



ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, September 2011, September 2012, and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and Manila, Philippines.  Jurisdiction of this case has subsequently transferred to the RO in Oakland, California.  

In the January 2010 rating decision, the RO continued the Veteran's service-connected lower back disability at 40 percent disabling effective October 28, 2003.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran requested a hearing before the Board.  See August 2013 VA-9 Form.  However, in October 2016, the Veteran's representative submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2016).  

A March 2014 rating decision granted entitlement to a TDIU and assigned an effective date of June 29, 2010, the date that a 70 percent disability rating was assigned for the Veteran's service-connected major depressive disorder with anxiety and depression.  However, in connection with his appeal for a higher rating for his spine disability, the Veteran stated that he could not work due to his spine disability and radiculopathy.  See August 2013 Veteran statement.  Accordingly, the claim for entitlement to a TDIU was raised pursuant to his claim for higher ratings for his spine disability and radiculopathy.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the award of entitlement to a TDIU effective June 29, 2010 was not a full grant of the benefit sought and the issue of entitlement to a TDIU prior to June 29, 2010 remains on appeal. 

In an April 2015 brief, the Veteran's representative raised the issue of special monthly compensation (SMC).  The Board refers the issue of entitlement to SMC to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issues of entitlement to an earlier effective date for a TDIU, an increased rating in excess of 10 percent for tinnitus, and a compensable rating for left otitis media are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

During the appeal period, the Veteran's DDD and DJD of the lumbar spine was manifested by favorable ankylosis of the entire thoracolumbar spine, and was not manifested by unfavorable ankylosis of the entire spine or thoracolumbar spine.  Though there is evidence of intervertebral disc syndrome, the Veteran did not have incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

2.  The preponderance of the probative evidence weighs against a finding that the Veteran experiences radiculopathy of either extremity due to his service connected lumbar spine disability.  


CONCLUSIONS OF LAW

The criteria for an increased rating in excess of 40 percent for DDD and DJD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).

2.  The criteria for a separate rating for lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.14, 4.124, 4.124(a), Diagnostic Codes 8520, 8620, 8720 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  


I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Here, the duty to notify was satisfied by a letter in September 2009.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

The Veteran was afforded VA examinations on at least three occasions.  See, e.g., March 2016 VA examination.  Recently, the Court interpreted the last sentence of 38 C.F.R. § 4.59 to create a requirement that certain ROM testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  In that case, the Court held that the final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Id.  Further, the Court found that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the ROM testing described in the final sentence of § 4.59.  Id.  The Board recognizes that the December 2009, June 2011, and March 2016 VA examinations do not reflect the aforementioned information necessary to comply with the requirements under Correia.  However, the Veteran's spine is already rated under the maximum schedular evaluation for limited thoracolumbar spine motion during the entire period on appeal.  As such, the Board finds that strict compliance with the Correia mandate in this particular case is unwarranted as additional evidence demonstrating further loss of motion would not further the Veteran's cause and result in an unnecessary delay.  In this instance, the Board finds that further development pursuant to Correia would be unproductive; VA has fulfilled its duty to assist.  38 C.F.R. § 3.159(c)(2).
II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  Further, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).
A.  DDD and DJD of the lumbar spine

Here, through a March 2009 increased rating claim, the Veteran has averred that his service-connected DDD and DJD is more severe than his current evaluation would indicate.  


VA evaluates spine disabilities under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine...............100

Unfavorable ankylosis of the entire thoracolumbar 
spine  ........................................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.......................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis...................................................................20

Note (1) states that VA should evaluate any associated objective neurologic abnormalities separately under an appropriate diagnostic code.  

Note (5) states that for VA compensation purposes, "unfavorable ankylosis" is a condition in which the entire cervical spine, thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the coastal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6) states that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  In addition, IVDS (preoperatively or postoperatively) may be evaluated under either the General Rating Formula or under the IVDS Rating Formula, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

Further, the normal findings for range of motion of the thoracolumbar spine are forward flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and lateral rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

The Veteran's back disability may also be rated based on Intervertebral Disc Syndrome (IVDS).

Formula for Rating IVDS Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at least six weeks during the past 12 months..............................................60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months........40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months............20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.............10

Note (1), states that an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).

In order to warrant a rating in excess of 40 percent, the service connected back disability must be productive of at least unfavorable ankylosis of the entire thoracolumbar spine and/or result in incapacitating episodes as defined by regulation having a total duration of at least six weeks during the past 12 months.  

There is some medical evidence indicating that the Veteran experiences unfavorable ankylosis of the thoracolumbar spine.  The Veteran submitted an independent medical evaluation (IME) by Dr. DBM.  Dr. DBM is Board Certified by the American Academy of Orthopedic Surgeons and practiced as an orthopedic surgeon for over 26 years.  See December 2013 private medical opinion.  After reviewing the Veteran's claims file, he opined that it is more likely than not that the Veteran's chronic mechanical lower back syndrome has escalated since 2003.  He based this opinion on the Veteran's 2004, 2009, and 2011 VA examinations.  Specifically, in the December 2009 examination, the examiner documented lumbar flexion as being limited to 10 degrees, and all rotation, as well as all lateral bending, was limited to 5 degrees of motion.  Equally important was that the examiner documented pain from "inception to completion."  Based on this report, the private medical physician stated that "on a functional basis this Veteran essentially has an unfavorable ankylosis of his thoracolumbar spine."  Therefore, he concluded that it is "at least as likely as not that the Veteran's thoracolumbar motion from a functional level equates to 38 C.F.R. § 4.71a, as unfavorable ankylosis of the entire thoracolumbar spine."  Further, he noted that the Veteran's current symptoms had been present since at least 2009.  

While Dr. DBM. opines the Veteran experiences the equivalent of unfavorable ankylosis of the thoracolumbar spine, the examiner did not cite to any evidence demonstrating that the spine disability is productive of any of the symptomology enumerated by the regulation as evidencing ankylosis i.e. difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the coastal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or neurologic symptoms due to nerve root stretching.  It is not apparent upon what basis the private physician determined that the Veteran had the equivalent of unfavorable ankylosis.  The rest of the medical evidence of record does not document such a level of impairment.  The Veteran does not allege the presence of unfavorable ankylosis symptomology.  No probative weight is put on the physician's opinion that the Veteran has unfavorable ankylosis of the spine.  

VA afforded the Veteran three examinations to assess the severity of his lower back disability.  See March 2016 VA examination; June 2011 VA examination; December 2009 examination.   All three examiners found limitation of motion due to the Veteran's lower back pain; however, no examiner found ankylosis, either favorable or unfavorable, of the thoracolumbar spine.  See, e.g., March 2016 VA examination.  The clinical records do not include any references to the presence of ankylosis.  

As early as June 2011, the Veteran displayed the following ROM testing results: forward flexion at 45 degrees, extension at 25 degrees, right and left lateral bending at 25 degrees, and right and left rotation at 25 degrees.  See June 2011 VA examination.  The Veteran's ROM testing further improved dramatically less than five years later; specifically, the Veteran displayed the following ROM testing results: forward flexion (0 to 90): 0 to 70 degrees, extension (0 to 30): 0 to 20 degrees, right lateral flexion (0 to 30): 0 to 30 degrees, left lateral flexion (0 to 30): 0 to 30 degrees, right lateral rotation (0 to 30): 0 to 30 degrees, left lateral rotation (0 to 30): 0 to 30 degrees.  See March 2016 VA examination.  However, the examiner noted pain after all of these movements which limited the Veteran while sitting, standing, walking, lifting, and sleeping.  

The Board finds the preponderance of the probative evidence of record weighs against a finding that the Veteran experiences unfavorable ankylosis of any part of the spine.  

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the Veteran's statements, combined with evidence found while examined by VA and his private IME show severe limitations of motion due to the Veteran's service-connected lower back disability.  Nevertheless, the Veteran's disability does not warrant a higher rating than 40 percent because he does not have unfavorable ankylosis.  Further, as in this case, if a musculoskeletal disability is currently evaluated at the highest schedular evaluation based upon limitation of motion, then a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).    

While the evidence shows the Veteran has been diagnosed with IVDS, there is no evidence of record demonstrating that the Veteran has had any acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Id.  The Veteran has not alleged the presence of this symptomology and the clinical records are silent as to this level of impairment.  A rating in excess of 40 percent based on IVDS symptomology is not warranted under this fact pattern.  

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record more closely approximates the criteria for a 40 percent rating, but no higher.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

B.  Bilateral lower extremity radiculopathy 

The Veteran does not currently have separate ratings for his right or left lower extremity radiculopathy.  The Board finds that the Veteran is not entitled to a separate rating for each extremity under the General Rating Formula for Diseases and Injuries of the Spine, Note 1.  38 C.F.R. § 4.124a. 

The Veteran has been afforded two VA examinations before March 2016 to assess the severity of his radiculopathy symptoms.  See December 2009 and June 2011 VA examinations.  In his December 2009 examination, the Veteran stated that his lower extremity pain varied between 3 and 9 on a scale of 10.  The pain would radiate into his buttocks and increased with coughing and sneezing.  Id.  The examiner noted that the Veteran was a "highly symptomatic man who walk[ed] extremely slowly.  The Veteran had tenderness over his back and both sciatic notches." Further, the examiner reported that the Veteran's straight leg raising was limited to 10 degrees and Lasegue signs were strongly positive bilaterally.  Less than two years later, the VA examiner noted that the Veteran's cranial nerves II through XII were intact and assessed muscle strength at 5/5 in upper and lower extremities.  See June 2011 VA examination.  Importantly, the examiner stated that the Veteran's "sensation diffusely diminished to pinprick and light touch over the right lower extremity."  The examiner also noted that the Veteran reported a constant, dull pain that radiated to the right leg below his knee.  Id.  Nevertheless, neither VA examiner found electro-diagnostic evidence of radiculopathy in the Veteran.

In contrast, the Veteran submitted a private opinion and disability benefits questionnaire (DBQ) as to the severity of his lower extremity radiculopathy.  See December 2013 private medical opinion from Dr. DBM.  According to Dr. DBM, the Veteran suffered from symptoms relating to bilateral sciatic radiculopathy as early as 1992.  Further, Dr. DBM opined that the Veteran at least as likely as not suffered from moderate sciatic nerve radiculopathy in his left lower extremity and severe nerve radiculopathy in his right lower extremity.  Id.  To reach his conclusion, Dr. DBM examined the Veteran's claim file, his VA examinations, any relevant private medical records, any relevant lay person statements, relevant medical treatises, and an interview with the Veteran after all medical documents had been reviewed.  Id.  Dr. DBM also brought to the Board's attention an August 2013 MRI which showed "mild multilevel degenerative changes (arthritis) most severe at L4-5 where there is mild bilateral neural foraminal narrowing with possible contact of the L4 exiting nerve root on the left (nerve is being pinched)."  Further, Dr. DBM found the Veteran's August 2013 statement credible; specifically, the Veteran stated that "this severe radiculopathy comes on at least 5 times in a week.  When it comes on I have to lie down and rest for quite a while before I can function again.  Even then, the pain still lingers on for hours.  I don't know what triggers it.  It can happen when I am walking, standing, or sitting as well as bending or lifting.  It is more likely to occur whenever I walk, but occurs actually with all activities including just sitting.  The back pain and radiculopathy have been an ongoing problem for years."  Dr. DBM also found that the Veteran did not suffer from muscular atrophy.

Dr. DBM's opinion was based, in part, on a telephone conversation with the Veteran.  See December 2013 private medical opinion from Dr. DBM.  During that conversation, the Veteran stated his right lower extremity symptoms were more pronounced than this left lower extremity radiculopathy.  Further the Veteran said that the pain was constant in both lower extremities.  Dr. DBM opined that the course of the Veteran's radicular symptoms, which were also noted in some of the Veteran's medical evaluations, "follow[ed] the anatomical distribution of the fifth lumbar nerve root of the sciatic nerve."  Therefore, based on the medical records and Dr. DBM's interview of the Veteran, the doctor rated the Veteran's "right lower extremity symptoms as being severe in nature, and his left lower extremity radiculopathy as being moderate."  See December 2015 clarification opinion.  

The Veteran most recently was afforded a VA examination in March 2016.  At that examination, the Veteran reported a worsening of his chronic right low back pain with radiation down the right leg.  (Emphasis added).  The Veteran earlier was prescribed Gabapentin and underwent an EMG.  The EMG showed "no electro-diagnostic evidence of a right lumbosacral radiculopathy."  Id.  Like his June 2011 VA examination, the Veteran had a normal straight leg raising test.  

The Board finds that the evidence does not warrant separate ratings for the Veteran's right or left lower extremity radiculopathy.  The Veteran contends that he experiences radiating pain in both legs attributable to radiculopathy.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to testify as to whether the radiating pains in his legs constitute radiculopathy.  The medical opinions of record in that regard are conflicting, with Dr. DBM equating said pain to radiculopathy and the VA examinations of record rejecting said notion.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In applying the Nieves-Rodriguez criteria to the conflicting medical opinions, the VA examiners are all shown to have reviewed the medical record and to be fully informed of the medical history; the medical history relied upon by Dr. DBM is less certain, as he did not physically examine the Veteran and discounted objective evidence showing no electro-diagnostic evidence of radiculopathy.  In fact, in his opinion, the private physician appears to place significant weight on the fact that the Veteran had to undergo EMG examination in December 1992 as a result of his lower radicular symptoms.  Significantly, the results of the EMG testing conducted at that time were interpreted as revealing no electrodiagnostic evidence of a right L-5 radiculopathy and no evidence of peripheral neuropathy.  Dr. DBM did not address this significant finding.  

However, review of the claims file, in and of itself, does not make a medical opinion more or less probative.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  The medical opinion provided by the VA examiners in December 2009 and March 2016 contain detailed clinical rationale showing why the Veterans does not have radiculopathy attributable to his sciatic nerve; the examiners did not find electro-diagnostic evidence of radiculopathy in the Veteran.  By comparison, Dr. DBM offered an essentially conclusory opinion, with minimal supporting rationale and did not address the EMG findings which contradicted his opinion.  He only elicited a medical history from the Veteran and discounted the objective evidence garnered through the Veteran's VA examinations.  

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Further, Dr. DBM did not conduct a physical evaluation of the Veteran.  Thus, Dr. DBM's conclusions are based in part on the physical evaluations conducted by the December 2009 and June 2011 examiners.  In the first examination, the examiner noted that the Veteran's "straight leg raising [was] limited to 10 degrees.  Lasegue signs are strongly positive bilaterally."  See December 2009 VA examination.  However, in both June 2011 and March 2016 VA examinations, the Veteran received negative straight leg raising test scores for radiculopathy.  Dr. DBM's opinion does not mention or discuss this fact and only relies upon the first examination, where the examiner, even though the Veteran had a limited straight leg raise test, only diagnosed the Veteran with DDD and DJD of the lumbar spine, highly symptomatic.  In sum, the Board finds the opinion of the VA examiner and reviewer to be better-supported and accordingly more probative than the opinion of Dr. DBM.  Thus, the Board denies the Veteran's separate ratings for bilateral lower extremity radiculopathy claim because the evidence of record is not in equipoise.
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

An increased rating in excess of 40 percent for DDD and DJD of the lumbar spine is denied.

A separate rating for radiculopathy of either lower extremity is denied.


REMAND

In a September 2011 rating decision, the Oakland RO denied the claims of entitlement to an increased rating for service-connected tinnitus and left otitis media.  Further, in a March 2014 rating decision, the Manila RO denied the claim of entitlement to an earlier effective date for the Veteran's TDIU.

The Veteran's representative filed a letter entitled "Notice of Disagreement and Request for a Personal Hearing" to the September 2011 rating decision in April 2012.  Further, the Veteran's representative filed a similarly titled letter to the March 2014 rating decision in April 2014.  The Board recognizes that claimants must now submit a specific VA Form 21-0958, Notice of Disagreement, in order to begin processing an NOD.  However, the VA regulation requiring the filing of a VA Form 21-0958 to initiate an NOD is applicable to claims and appeals filed on or after March 24, 2015.  As the Veteran's notice of disagreements were received before that date, the Board finds that a VA Form 21-0958 is not required, and the Veteran has timely submitted both NODs. 


Because the NODs placed the issues in appellate status, the matters must be remanded for the originating agencies to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41(1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC), and notify the Veteran and his representative of his appellate rights, with respect to the issues of entitlement to an earlier effective date for a TDIU, entitlement to an increased rating in excess of 10 percent for tinnitus, and entitlement to a compensable rating for left otitis media.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.
 
The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


